DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This communication is responsive to RCE/Amendment filed 09/23/2022.
Claims 1-21 are pending in this application. In the Amendment, claims 1, 17-19 and 21 are amended.
	
Response to Arguments
Applicant's arguments filed 09/23/2022 have been fully considered but they are not persuasive.
a) Applicant argued that the combined teachings of Fujimaki, Rhoads, and Logan, do not teach wherein a conjunction operation is triggered by the voice signal, wherein the voice signal includes both (1) the identification information of a respective device of the plurality of devices in the system to perform the conjunction operation and (2) the setting information to be applied to the respective device. Although Examiner points to a wireless communication signal, such a wireless communication signal is not associated with a voice signal. 
Per a), the Examiner respectfully disagrees as Rhoads teaches the use of a wireless communication signal to transmit data (Rhoads, para.1046, 1056, data transmitted by Wi-Fi signal) including a device for controlling external devices comprising a microphone configured to detect a voice wherein an operation is triggered by the signal based on the voice detected by the microphone (Rhoads, para.1046, 1056, data transmitted by Wi-Fi signal) that includes the identification information of a respective device of the plurality of devices in the system to perform the operation and the setting information to be applied to the respective device (Rhoads, para.1167-1168, 1186, commands i.e. setting information is captured by mic to control other systems; features controlled by spoken words).

b) Applicant argued that although the Examiner appears to reasonably submit that a "setting information" is disclosed in paragraph [1167] of Rhoads, there is no mention at all of any "identification information" that is detected by the microphone, in any of paragraphs [1046], [1056], [1067], [1068], and [1086] of Rhoads.
Per b), the Examiner respectfully disagrees as Rhoads teaches commands which are the setting information that is directed towards another system which is the identified device receiving the commands (Rhoads, para.949, 1064, 1167-1168, 1186, commands i.e. setting information is captured by mic to control other systems; features controlled by spoken words).  Furthermore, Fujimaki teaches the limitation of extracting identification information of devices (Fujimaki, col.6, lines 13-27, identification markers provided in external devices used to identify devices;col.5, lines 4-19, col.6, lines 39-54, col.10, lines 14-22, image data and information about external devices received via wireless communication; Fig.2, wireless interface 180) while Logan teaches the limitation of setting information enabling devices to perform a conjunction operation (Logan, para.43, 75-76, functions 243 allow setting a plurality of devices to be linked; para.140, programming mode to track devices). Rhoads is combined with Fujimaki and Logan to teach the use of a voice to perform the operation.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-21 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claims contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. While Applicant’s specification describes the use of speech extracted from a voice acquired by a microphone to make a setting change operation (Applicant’s specification para.91), the Examiner does not find any further teaching in the specification of a “voice signal that includes both the identification information of a respective device of the plurality of devices in the system to perform the operation and the setting information to be applied to the respective device”. 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5, 8-9, 11-13 and 15-21 are rejected under 35 U.S.C. 103 as being unpatentable over Fujimaki (US 9,372,345) in view of Logan et al. (“Logan”, US 2014/0055276) and further in view of Rhoads et al. (“Rhoads”, US 2014/0080428).
As per claim 1, Fujimaki teaches a terminal device comprising: 
a signal reception unit configured to receive a first wireless communication signal outputted from one or more devices in a system (Fujimaki, col.7, lines 58-64, col.8, lines 25-40, image pickup unit 60 receives image data via light emissions outputted from external devices; col.5, lines 4-19, col.6, lines 39-54, col.10, lines 14-22, image data and information about external devices received via wireless communication; Fig.2, wireless interface 180); 
a positional relationship specifying unit configured to specify, a positional relationship between the terminal device and the one or more devices (Fujimaki, col.6, lines 13-27, col.8, line 41-49, position detecting unit 192 uses image data from pickup unit 60 to identify external devices and detects position of the external devices; col.6, lines 39-54, information about external devices received via wireless communication); 
an identification information extraction unit configured to extract identification information of the one or more devices in the system from the first wireless communication signal (Fujimaki, col.6, lines 13-27, identification markers provided in external devices used to identify devices;col.5, lines 4-19, col.6, lines 39-54, col.10, lines 14-22, image data and information about external devices received via wireless communication; Fig.2, wireless interface 180); and 
an output unit configured to present setting information of the one or more devices in the system in association with the one or more devices based on the identification information and the positional relationship (Fujimaki, Fig.4A-5; col.6, lines 39-54, communication processing unit 194 receives state of external devices; col.8, line 50-col.9, line 10, image processing unit 160 generates images and setting information on image display region),
wherein the signal reception unit, the positional relationship specifying unit, the identification information extraction unit, and the output unit are each implemented via at least one processor (Fujimaki, col.4, line 62-col.5, line 2; Fig.2, CPU 140).
However, Fujimaki does not teach wherein the setting information enables a plurality of devices in the system to perform a conjunction operation based on combined information obtained by the plurality of devices, the combined information including information obtained by each respective device of the plurality of devices.  Logan teaches a terminal device (Logan, para.35, interrogator device) wherein the setting information enables a plurality of devices in the system to perform a conjunction operation (Logan, para.43, 75-76, functions 243 allow setting a plurality of devices to be linked; para.140, programming mode to track devices) based on combined information obtained by the plurality of devices, the combined information including information obtained by each respective device of the plurality of devices (Logan, para.75-76, 85, 87, phone and sensor information combined; para.154, mobile device and coffeemaker information combined).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include Logan’s teaching with Fujimaki’s device in order to link devices to allow for communication between devices providing expanded functionality.
Furthermore, the device of Fujimaki and Logan does not teach a microphone configured to detect a voice signal; and to specify, based on a wireless communication signal, a positional relationship indicating whether the terminal device is close to the one or more devices within a predetermined range and wherein the operation is triggered by the voice signal that includes both the identification information of a respective device of the plurality of devices in the system to perform the operation and the setting information to be applied to the respective device. Rhoads teaches a device for controlling external devices comprising a microphone configured to detect a voice and to specify, based on a wireless communication signal (Rhoads, Fig.87; para.1083-1085, nearby devices determined by Wi-Fi signal), a positional relationship indicating whether the terminal device is close to the one or more devices within a predetermined range (Rhoads, Fig.87, para.1085, Nearby parameter defined by user/default value) wherein an operation is triggered by the signal based on the voice detected by the microphone (Rhoads, para.1046, 1056, data transmitted by Wi-Fi signal) that includes both the identification information of a respective device of the plurality of devices in the system to perform the operation and the setting information to be applied to the respective device (Rhoads, para.949, 1064, 1167-1168, 1186, commands i.e. setting information is captured by mic to control other systems; features controlled by spoken words).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include Rhoads’ teaching with the device of Fujimaki and Logan in order to provide an alternative input mechanism and allow devices to be identified by their position rather than an identifier.
As per claim 2, the device of Fujimaki, Logan and Rhoads teaches the terminal device according to claim 1, wherein the output unit includes an identification information transmission unit configured to transmit the identification information (Fujimaki, col.10, lines 14-19, wireless LAN interface 180 used to transmit information;col.6, lines 13-27, col.8, line 41-49, position detecting unit 192 uses image data from pickup unit 60 to identify external devices) to a server (Rhoads, para.1053-1055, information regarding the external devices is acquired from a server556), a setting information reception unit configured to receive, from the server (Rhoads, para.1053-1055, information regarding the external devices is acquired from a server556), setting information of the one or more devices specified based on the identification information (Fujimaki, col.6, lines 46-50, communication processing unit 194 receives setting information), and a presentation control unit configured to cause the received setting information to be presented in association with the one or more devices (Fujimaki, col.6, lines 28-34, image processing unit 160 generates image corresponding to external devices detected from the position detecting unit 192; Fig.4A-5; col.6, lines 39-54, col.8, line 56-col.9, line 10, communication processing unit 194 receives state of external devices), and wherein the identification information transmission unit, the setting information reception unit, and the presentation control unit are each implemented via at least one processor (Fujimaki, para.4, line 62-col.5, line 2; Fig.2, CPU 140).
As per claim 3, the device of Fujimaki, Logan and Rhoads teaches the terminal device according to claim 1, wherein the output unit includes an identification information transmission unit configured to transmit the identification information (Fujimaki, col.10, lines 14-19, wireless LAN interface 180 used to transmit information;col.6, lines 13-27, col.8, line 41-49, position detecting unit 192 uses image data from pickup unit 60 to identify external devices) to a server (Rhoads, para.1053-1055, information regarding the external devices is acquired from a server556), and a positional relationship transmission unit configured to transmit information indicating the positional relationship (Fujimaki, col.6, lines 13-27, col.8, line 41-49, position detecting unit 192 uses image data from pickup unit 60 to detect position of the external devices) to the server (Rhoads, para.1053-1055, information regarding the external devices is acquired from a server556), and the server (Rhoads, para.1053-1055, information regarding the external devices is acquired from a server556) provides setting information of the one or more devices specified based on the identification information for a presentation device configured to present the setting information in association with the one or more devices (Fujimaki, col.6, lines 28-34, image processing unit 160 generates image corresponding to external devices detected from the position detecting unit 192; Fig.4A-5; col.6, lines 39-54, col.8, line 56-col.9, line 10, communication processing unit 194 receives setting information), and wherein the identification information transmission unit and the positional relationship transmission unit are each implemented via at least one processor (Fujimaki, para.4, line 62-col.5, line 2; Fig.2, CPU 140).
As per claim 5, the device of Fujimaki, Logan and Rhoads teaches the terminal device according to claim 1, wherein at least one of the devices is an LED lamp (Fujimaki, para.44, 55, LED light emitting unit).  
As per claim 8, the device of Fujimaki, Logan and Rhoads teaches the terminal device according to claim 1, wherein the setting information is presented by a display on which the one or more devices are displayed in a transmissive mode (Fujimaki, col.6, lines 39-54; col.9, lines 11-30; transmitted via interface 180). 
As per claim 9, the device of Fujimaki, Logan and Rhoads teaches the terminal device according to claim 1, further comprising: 
an operation acceptance unit configured to accept a setting change operation on the one or more devices (Fujimaki, col.9, lines 31-45, operation unit 110); and an operation information transmission unit configured to transmit operation information corresponding to the setting change operation to a server (Rhoads, para.1053-1055, information regarding the external devices is acquired from a server556), wherein the operation acceptance unit accepts the setting change operation through a graphical user interface (GUI) provided in a display on which the one or more devices are displayed (Fujimaki, col.9, lines 31-45, operation unit 110, user performs operation via touchpad 14 which transmits command to device and executed by external device), and wherein the operation acceptance unit and the operation information transmission unit are each implemented via at least one processor (Fujimaki, para.4, line 62-col.5, line 2; Fig.2, CPU 140).
As per claim 11, the device of Fujimaki, Logan and Rhoads teaches the terminal device according to claim 1, further comprising: an operation acceptance unit configured to accept a setting change operation on the one or more devices (Fujimaki, col.9, lines 31-45, operation unit 110); and an operation information transmission unit configured to transmit operation information corresponding to the setting change operation (Fujimaki, col.9, lines 31-45, operation unit 110, user performs operation via touchpad 14 which transmits command to device and executed by external device) to a server (Rhoads, para.1053-1055, information regarding the external devices is acquired from a server556), wherein the operation acceptance unit accepts the setting change operation that is performed through a natural user interface (NUI) by a user on the one or more devices (Fujimaki, col.9, lines 31-45, user performs operation via touchpad 14), and wherein the operation acceptance unit and the operation information transmission unit are each implemented via at least one processor (Fujimaki, para.4, line 62-col.5, line 2; Fig.2, CPU 140).
As per claim 12, the device of Fujimaki, Logan and Rhoads teaches the terminal device according to claim 1, wherein the signal reception unit receives a second wireless communication signal outputted from the one or more devices (Fujimaki, col.7, lines 58-64, col.8, lines 25-40, image pickup unit 60 receives image data via light emissions outputted from external devices;col.6, lines 39-54, information about external devices received via wireless communication), and the terminal device further includes a state information extraction unit configured to extract state information of the one or more devices from the second wireless communication signal (Fujimaki, Fig.4A-5; col.6, lines 39-54, col.8, line 56-col.9, line 10, communication processing unit 194 receives state of external devices;col.6, lines 39-54, information about external devices received via wireless communication), and a state information transmission unit configured to transmit the state information (Fujimaki, col.9, lines 31-45, operation unit 110, user performs command to change state and transmits to device) to a server (Rhoads, para.1053-1055, information regarding the external devices is acquired from a server556), wherein the state information extraction unit and the state information transmission unit are each implemented via at least one processor (Fujimaki, para.4, line 62-col.5, line 2; Fig.2, CPU 140).  
As per claim 13, the device of Fujimaki, Logan and Rhoads teaches the terminal device according to claim 1, further comprising: an imaging unit configured to acquire an image including the one or more devices (Fujimaki, col.6, lines 28-34, image processing unit 160 generates image corresponding to external devices detected from the position detecting unit 192), wherein the first wireless communication signal includes a light emitting signal outputted by a light emitting device provided in the one or more devices (Fujimaki, col.8, lines 25-40, image pickup unit 60 receives image data via light emissions outputted from external devices), the positional relationship specifying unit specifies the positional relationship by extracting the light emitting signal from the image (Fujimaki,col.8, line 41-49, position detecting unit 192 uses image data from pickup unit 60 to identify external devices and detects position of the external devices), and wherein the imaging unit is implemented via at least one processor (Fujimaki, para.4, line 62-col.5, line 2; Fig.2, CPU 140). 
As per claim 15, the device of Fujimaki, Logan and Rhoads teaches the terminal device according to claim 1, wherein the positional relationship specifying unit specifies whether the terminal device and the one or more devices are close to each other (Fujimaki, col.9, lines 52-64, image pickup unit 60 only displays external devices within visual field). 
As per claim 16, the device of Fujimaki, Logan and Rhoads teaches the terminal device according to claim 1, wherein the positional relationship specifying unit specifies a distance between the terminal device and the one or more devices (Rhoads, Fig.87; para.1083-1085, nearby devices determined).  
Claims 17-19 are similar in scope to claim 1, and are therefore rejected under similar rationale.
As per claim 20, the device of Fujimaki, Logan and Rhoads teaches the terminal device according to claim 1, wherein the first wireless communication signal includes data obtained by encoding an identification information (ID) of the one or more devices (Rhoads, Fig.87; para.1085, nearby devices identified).
As per claim 21, the device of Fujimaki, Logan and Rhoads teaches the terminal device according to claim 1, -11-Patent Application No. 15/303,847Reply to Non-Final Office Action of December 23, 2021wherein the conjunction operation (Logan, para.43, 75-76, functions 243 allow setting a plurality of devices to be linked) is performed to change an operating characteristic of the respective device (Fujimaki, col.9, lines 31-45, operation unit 110, user performs operation via touchpad 14 which transmits command to device and executed by external device) based on the setting information and the identification information, both of which are included within the voice signal (Rhoads, para.949, 1064, 1167-1168, 1186, commands i.e. setting information is captured by mic to control other systems; features controlled by spoken words).

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Fujimaki (US 9,372,345), Logan et al. (“Logan”, US 2014/0055276) and Rhoads et al. (“Rhoads”, US 2014/0080428) in view of Yun (US 2008/0303785).
As per claim 4, the device of Fujimaki, Logan and Rhoads teaches the terminal device according to claim 3, however, does not teach wherein the one or more devices include a device configured to function as the presentation device. Yun teaches a device for displaying the state of an external device wherein the state is displayed on the external device itself or output through audio (Yun, para.43, 58, state of external device displayed on screen or audio output). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include Yun’s teaching with the device of Fujimaki, Logan and Rhoads as an alternative means of receiving status information.

Claims 6-7 are rejected under 35 U.S.C. 103 as being unpatentable over Fujimaki (US 9,372,345), Logan et al. (“Logan”, US 2014/0055276) and Rhoads et al. (“Rhoads”, US 2014/0080428) in view of Xu et al. (“Xu”, US 2013/0038218).
As per claim 6, the device of Fujimaki, Logan and Rhoads teaches the terminal device according to claim 5, wherein the setting information includes an on/off command (Fujimaki, para.58, Fig.4B, CM1), however, the device does not teach the setting information to include color change information. Xu teaches a device for setting the color of an LED light source (Xu, para.215, settings for LED include color settings). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include Xu’s teaching with the device of Fujimaki, Logan and Rhoads in order to change different settings.
As per claim 7, the device of Fujimaki, Logan, Rhoads and Xu teaches the terminal device according to claim 6, wherein the LED lamp changes the color based on the setting information (Xu, para.215, settings for LED include color settings). 

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Fujimaki (US 9,372,345), Logan et al. (“Logan”, US 2014/0055276) and Rhoads et al. (“Rhoads”, US 2014/0080428) in view of Kasahara et al. (“Kasahara”, US 2016/0055675).
As per claim 10, the device of Fujimaki, Logan and Rhoads teaches the terminal device according to claim 1, however, does not teach wherein the setting information is presented by a projector configured to project an image onto a real space near the one or more devices.  Kasahara teaches a device for displaying annotation information projected onto an image in real space (Kasahara, para.85-86, 92, 155, 161; Fig.16, image 1710 projected onto real space). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include Kasahara’s teaching with the device of Fujimaki, Logan and Rhoads in order to directly view information.

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Fujimaki (US 9,372,345), Logan et al. (“Logan”, US 2014/0055276) and Rhoads et al. (“Rhoads”, US 2014/0080428) in view of Roper et al. (“Roper”, US 2014/0141759).
As per claim 14, the device of Fujimaki, Logan and Rhoads teaches the terminal device according to claim 1, wherein the first wireless communication signal is transmitted by the one or more devices (Rhoads, Fig.87; para.1083-1085, nearby devices determined by Wi-Fi signal). However, the device of Fujimaki, Rhoads and Logan does not teach the positional relationship specifying unit specifies the positional relationship based on an intensity of the first wireless communication signal. Roper teaches a device for controlling external devices wherein a wireless signal strength determines the distance of external devices (Roper, para.47, 50, RSSI estimates distance based on strength).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include Roper’s teaching with the device of Fujimaki, Logan and Rhoads in order to locate devices with strong connectivity.
Inquiries
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAJEDA MUHEBBULLAH whose telephone number is (571)272-4065.  The examiner can normally be reached on Mon-Thur 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cesar B. Paula can be reached on 571-272-4128.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/S.M./
Sajeda Muhebbullah            Examiner, Art Unit 2177

/CESAR B PAULA/            Supervisory Patent Examiner, Art Unit 2177